FILED
                              NOT FOR PUBLICATION                           JUL 27 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



DOROTHY CALABRESE, M.D.; et al.,                   No. 10-55755

                Plaintiffs - Appellants,           D.C. No. 8:09-cv-00152-CJC-
                                                   RNB
    v.

U.S. DEPARTMENT OF HEALTH AND                      MEMORANDUM **
HUMAN SERVICES, KATHLEEN
SEBELIUS, Secretary,*

                Defendant - Appellee.



                     Appeal from the United States District Court
                        for the Central District of California
                     Cormac J. Carney, District Judge, Presiding

                               Submitted July 12, 2011 ***

Before:         SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.


          *
             Kathleen Sebelius is substituted for her predecessor, Charles E.
Johnson, as Secretary of the Department of Health and Human Services under Fed.
R. App. P. 43(c)(2).

          **
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, appellants’
request for oral argument is denied.
      Dorothy Calabrese, M.D., and her patients Harriet and Gene Fahl, appeal pro

se from the district court’s order affirming the Secretary of the Department of

Health and Human Services’ decision that Calabrese must reimburse Medicare for

payments she received. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo the district court’s order. Maximum Comfort Inc. v. Sec’y of Health &

Human Servs., 512 F.3d 1081, 1088 n.6 (9th Cir. 2007). We affirm.

      The district court properly affirmed the Secretary’s decision because the

Secretary’s finding that Calabrese failed to provide sufficient documentation to

warrant payment under Medicare was “supported by substantial evidence.” 42

U.S.C. § 405(g) (incorporated by reference in 42 U.S.C. § 1395ff(b)(1)(A));

Osenbrock v. Apfel, 240 F.3d 1157, 1162 (9th Cir. 2001); see also 42 U.S.C.

§ 1395y(a)(1)(A) (no payment may be made for services that “are not reasonable

and necessary for the diagnosis or treatment of illness or injury. . .”). Moreover,

the Secretary’s conclusion that Calabrese was not excused from liability because

she knew or should have known about the quality of patient records she was

required to maintain was not “‘arbitrary, capricious, an abuse of discretion, or [in

violation of] law.’” Maximum Comfort, 512 F.3d at 1088 (citation omitted).

      Appellants’ remaining contentions are unpersuasive.

      AFFIRMED.


                                           2                                    10-55755